392 F. Supp. 2d 667 (2005)
Rosa CRUZ, Ethelwaldo Rivera, Pete Perez, Mike Moreno, and Israel Martinez, Plaintiffs,
v.
THE BOARD OF ELECTIONS OF THE CITY OF NEW YORK, et al. Defendants.
No. 05 Civ. 7679(VM).
United States District Court, S.D. New York.
October 12, 2005.
DECISION AND ORDER
MARRERO, District Judge.
On August 31, 2005, plaintiffs Israel Martinez ("Martinez"), Rosa Cruz, Ethelwaldo Rivera, Pete Perez and Mike Moreno (collectively, the "Plaintiffs") moved before this Court by way of an order to show cause for an order mandating that defendant the Board of Elections of the City of New York ("Board of Elections") place Martinez's name on the ballot for the Democratic primary election held on September 13, 2005 as a candidate for the New York City Council for the 18th Council District of Bronx County in the State of New York. The Court, after hearing oral argument on the matter on September 6, 2005, denied Martinez's motion for preliminary relief and dismissed all claims raised by Martinez in the Complaint for various reasons. See Cruz v. Board of Elections, No. 05 Civ. 7679, 2005 WL 2209164 (S.D.N.Y. Sept.8, 2005). The Court had additionally ordered that the remaining plaintiffs  Rosa Cruz, Ethelwaldo Rivera, Pete Perez and Mike Moreno  show cause by September 9, 2005 in a written submission to this Court as to why the Complaint in its entirety should not be dismissed. See id. The Court did not receive any submission from the remaining plaintiffs in this action.
The Court thereafter issued a second Order, dated September 20, 2005, ordering that plaintiffs Rosa Cruz, Ethelwaldo Rivera, Pete Perez and Mike Moreno show cause by no later than September 29, 2005 as to why the Complaint in its entirety should not be dismissed on the grounds of mootness, and informing them that should they fail to respond to the order, the Complaint would be dismissed with prejudice in its entirety for failure to prosecute and the case closed. See Cruz v. Board of Elections, No. 05 Civ. 7679, 2005 WL 2298120 (S.D.N.Y. Sept.21, 2005). The Court has received no response to the September 20 Order. In fact, all correspondence mailed to plaintiffs Cruz, Rivera, Perez and Moreno at the addresses indicated in the Complaint was returned to the Court unopened.
The Court finds that plaintiffs have not been diligent in pursuing their claims. For that, and for the reasons stated in the *668 preceding orders and at the September 6 Hearing on this matter, it is hereby
ORDERED that the Complaint be dismissed with prejudice in its entirety for failure to prosecute.
The Clerk of Court is directed to close this case.
SO ORDERED.